Citation Nr: 1514018	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-08 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  He died in May 2010; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2013, the appellant testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2010, the Veteran filed a claim for service connection for IHD.  He died that same month.  In July 2010, the appellant filed a Form 21-534.  The RO treated the filing as a claim for service connection for IHD, for accrued benefits purposes.  See July 2011 Rating Decision.

Claims for accrued benefits and those claims where an appellant is substituted for a deceased claimant are distinct.  See 38 U.S.C.A. §§ 5121A, 5121(a).  The United States Court of Appeals for Veterans Claims (Court) recently highlighted this distinction.  See Reliford v. McDonald, ___Vet. App.___, 2015 WL 1276443 (Mar. 20, 2015).  There, the Court explained that it is an appellant's right to choose whether she wishes to waive substitution where she files a claim for accrued benefits (Form 21-534).  2015 WL 1276443 at *5.  

The facts of the instant case are similar to those in Reliford.  In both instances, the appellants filed a Form 21-534.  Likewise, neither appellant was informed of her right to waive the opportunity to substitute.  See 2015 WL 1276443 at *5.  In Reliford, the Court made clear that upon the filing of Form 21-534, the appellant must be notified of her right to waive substitution to determine how her claim is adjudicated.  See id.

The Board notes that the distinction between a substituted claim and one for accrued benefits is an important one.  Claims for accrued benefits are limited to consideration of the existing ratings, decisions, and evidence in the claims file at the time of the Veteran's death; additional evidentiary development is generally not appropriate.  See 38 C.F.R. § 3.1000(a).  In contrast, in a claim for substitution, the appeal continues and additional evidence may be added to the record after the Veteran's death.

In order to comply with the mandates of Reliford and to allow the appellant to determine how her claim is to be construed, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a notice letter that explains how to establish entitlement to accrued benefits and substitution.  The appellant should be offered the option to waive the opportunity to substitute/submit additional evidence in support of the claim.  Afford the appellant the opportunity to submit additional argument and (if she substitutes) additional evidence in furtherance of her claim.  Associate any records or responses received with the claims file.

2. Re-adjudicate the claim in accordance with whether the claimant is a valid substitute, and if so, whether she waives substitution or not.

3. If and only if substitution occurs in this case, refer the claims file to the VA physician who gave the May 2011 opinion. The entire claims folder must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed.

The VA clinician should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran had ischemic heart disease during his lifetime. 

The examiner should comment on treatment records noting a history of coronary artery disease (May 2010 clinical record) and chronic small vessel ischemic -disease (March 2010 MRI report).  These entries are tabbed in the claims file.  

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

4. After completing the above, the claim must be readjudicated.  If substitution occurs, adjudicate the claim based on all the evidence of record.  If the appellant's claim is only one for accrued benefits, adjudicate the claim based only on the evidence of record at the time of the Veteran's death.

If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative. After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




